DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a 371 of PCT/KR2018/010936 09/17/2018. 
                                         Preliminary amendment
3.   Preliminary amendment filed on 03/13/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended to claim 10 and remained claims 1-9 and 11-17.
      Claims 1-17 are currently pending in the application. 
                                              Oath/Declaration
4.   The oath/declaration filed on 03/13/2020 is acceptable.
                               Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 03/13/2020.

 
       This application is in condition for allowance except for the following formal matters:
         Specification
. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a)  or 35 U.S.C. 112 (pre-AIA ). Examples of some unclear, inexact or verbose terms used in the specification are: formulae. In this case, the applicants are require to correct a term of  -- formula – with an error term of “formulae”.         
        Claims
        In claim 3, after [Chemical Formula 5], a phrase of “in Chemical Formulae 3 to 5” should replace by – in Chemical Formula 3 to 5 --.
        In claim 4, line 2, a phrase of “in Chemical Formulae 6 to 8 should replace by – in Chemical Formula 6 to 8 --.
        In claim 4, after [Chemical Formula 8], a phrase of “in Chemical Formulae 6 to 8” should replace by – in Chemical Formulae 6 to 8 --.
       In claim 6, line 2, a term of “structural formulae” should replace by – structural formula --.
                                        Allowable Subject Matter
6.    Claims 1-17 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
       The present claims are allowable over prior arts as the heterocyclic compound represented by a Chemical Formula in the independent claim 1 is not taught, suggested, or made obvious by any prior art of records.

        Claims 2-17 are directly or indirectly depend on the independent claim 1.      

       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                       Cited Prior Arts
7.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Seo et al. (U.S. Patent No. 9,431,614 B2), Kim et al. (U.S. Patent No. 9,136,480), Park et al. (U.S. Publication No. 2014/0209871 A1), and Igarashi et al. (U.S. Publication No. 2007/0178333 A1).
                                                            Conclusion
8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    
/PHUC T DANG/Primary Examiner, Art Unit 2892